Citation Nr: 0829586	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran was a member of the Army Reserve, with active 
duty for training and inactive duty training from August 24, 
1989, to January 26, 1990, and was ordered to active duty 
from January 21 to December 27, 2003.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In August 
2006, the veteran testified before the undersigned at a 
videoconference hearing.  A transcript is of record.



FINDING OF FACT

Chronic disability associated with hypertension was not 
manifested or diagnosed during the veteran's periods of 
active duty, active duty for training, or inactive duty 
training, or within one year after his separation from active 
duty, and competent medical evidence of a causal nexus 
between hypertension and service has not been presented.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and hypertension, as a chronic cardiovascular 
disease, may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in December 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate a claim 
for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes the RO sent the veteran a letter in July 2007 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's service treatment records (STRs) and 
post-service VA and private treatment records dated from 2005 
to 2007.  At his videoconference hearing in August 2006, the 
veteran testified that he had been treated at a private 
facility following a motor vehicle accident in approximately 
2001.  He said he believed blood pressure readings were taken 
at that time.  In July 2007, the VA sent a letter to the 
veteran requesting that he sign a permission form for the 
release of any such documents.  He did not respond to the 
letter.  VA also offered the veteran an opportunity to have a 
VA examination to obtain a medical opinion regarding the 
etiology of his hypertension.  He, however, failed to appear 
for the VA examination.  The veteran's failure to cooperate 
with the requested VA examination served only to deprive the 
Board of critical, clarifying medical evidence which might 
have helped establish his claim.

Thus, it appears that all obtainable evidence identified by 
the veteran relative to this claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill 

VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" is defined as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Court has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training.  
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
from injuries incurred in IDT.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

III.  Factual Background and Analysis

The veteran has requested that service connection be awarded 
for his claimed hypertension, which he contends began while 
he was in service.  

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, DC 7101, Note 1 (2007).  With this in mind, it is 
noted that there is no competent 

medical evidence of elevated blood pressure readings or other 
indicia of hypertension shown in service treatment records 
(STRs) for the veteran's period of active duty from January 
21, to December 27, 2003.  

The veteran's STRs show that he had borderline hypertension 
at the time of his Army Reserve entrance examination in 1989, 
with blood pressure readings of 158/96, 130/84, and 142/80.  
He was considered qualified for reserve service.  Subsequent 
readings were also considered to be borderline, although he 
was never treated for hypertension and the disorder was not 
actually diagnosed during service.  For example, entries 
dated in February 1990 and January 1992 show blood pressure 
readings of 156/80 and 112/84.  A December 1993 quadrennial 
examination shows the veteran's blood pressure was 150/88.  
He specifically denied a history of dizziness or fainting 
spells, and high blood pressure on the concurrent Report of 
Medical History.  A June 2000 periodic examination shows the 
veteran's blood pressure was 112/84.  He again denied a 
history of dizziness or fainting spells, and high blood 
pressure on the concurrent Report of Medical History.  None 
of these readings was sufficiently high to require treatment, 
or to result in a diagnosis.  

The veteran denied, at the time of his January 2003 pre-
deployment examination and at his November 2003 post-
deployment examination, that he was suffering from any 
disorders, to include hypertension.

He was afforded a VA examination in January 2005.  The 
examination diagnosed only borderline hypertension, based 
upon blood pressure readings of 125/85 and 130/95.  There was 
no attempt to obtain a series of readings over a number of 
days, and the examiner did not review the veteran's claims 
folder.  Neither measured reading was sufficiently high to 
require treatment, or to result in a diagnosis.


The earliest notation in the medical records of a diagnosis 
of hypertension is an April 2007 VA emergency room record, 
based on blood pressure readings of 150/112 and 133/96.  The 
veteran was given Clonidine, a drug used to control blood 
pressure, with an improvement in blood pressure to 150/96.  

Pursuant to the June 2007 Remand, the RO arranged for the 
veteran to be scheduled for a VA examination in November 
2007.  However, he failed to report for the scheduled 
examination, and has not stated a reason why he failed to 
appear, nor did he request that it be re-scheduled.  
Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination in conjunction with an original 
compensation claim, the claim shall be decided on the basis 
of the evidence of record.  See 38 C.F.R. § 3.655(a)(b).

Upon review of all the evidence of record, the Board accepts 
that the veteran currently suffers from hypertension.  
However, the absence of evidence of hypertension in the STRs 
and of continuity of symptoms between separation from service 
and the first evidence of a disability several years later, 
constitutes negative evidence tending to disprove the 
assertion that the veteran was disabled from any disease or 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  In addition, the record is negative for a medical 
opinion linking the claimed hypertension to active service.  
See Hickson, supra.

Indeed, there is nothing in the claims file which would tend 
to establish that the veteran's hypertension is related to 
his active military service, other than lay statements and 
his testimony given at the August 2006 videoconference 
hearing.  However, he is not qualified to render an opinion 
as to the causation or etiology of his hypertension, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992) (holding that a 
lay witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Becauses the veteran's hypertension has not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.  

In addition, the lack of competent evidentiary support for a 
diagnosis of hypertension as a chronic disorder until April 
2007, more than three years after the veteran's separation 
from active duty, precludes application of the one-year 
presumptive period.  A preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


